Per Curiam. In 1974, petitioner Sam A. Weems was tried and found guilty of serious violations of the Code of Professional Conduct. The trial court entered judgment of permanent disbarment. On appeal we affirmed the judgment of disbarment but modified the term to three years of mandatory disbarment after which time petitioner could apply to the State Board of Law Examiners for a determination of his fitness to again practice law. Weems v. The Supreme Court Committee on Professional Conduct, 257 Ark. 673, 523 S.W.2d 900 (1975). The three year period of mandatory disbarment has passed and petitioner now seeks to circumvent making application to the Board of Law Examiners by asking this Court to admit him directly. Our original opinion and supplemental opinion are unequivocal in holding that any readmittance to the practice of law must be subject to a determination of fitness to practice by the State Board of Law Examiners. Weems v. State Board, supra. Thus, the point was previously in dispute and has been finally settled. It is res judicata. The petition is denied. Holt and Hickman, JJ., not participating.